DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 9-21-2022 is acknowledged.
	Claims included in the prosecution are 1, 3, 5-12 and 15-19.
In view of the amendments, the 102 rejection is withdrawn.. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant limits nOMV is B. pertussis. However, claim 7 recites  nOMVs from several species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 5-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias et al (Biotechnology Advances, 5-2017) in view of WO 2006/082530 of record.
	Matthias et al as discussed above disclose native outer membrane vesicles (nOMVs) derived from gram negative bacteria as vaccine platform. nOMVs from E. coli, S. typhimurium, Shigella, Neisseria menningitidis. The nOMVs are linked to antigens through linkers  (Abstract, Table 1 and Fig.1).
	What is lacking in Mathias et al is the use of claimed bifunctional linkers such as SIDEA and other bifunctional linkers..
	WO 2006 discloses Brucella abortus LPS used for conjugation to OMVs derived from N. Meningitidis serogroup B with various linkers including SIDEA and others (Abstract, pages 2, 7, 8 and 10).
	 The use of other art well-known bifunctional linkers to link capsular saccharides to antigens in Matthias et al with a reasonable expectation of success would have been obvious to one of ordinary skill in the art since WO 2006 and EP teach various linkers to link antigens to capsular saccharides.
3.	Claims 1, 3, 5-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/053521 in view of Matthias et al (Biotechnology Advances, 5-2017) and EP 3 544637.
	WO discloses native outer membrane vesicles from several bacteria including Salmonella Typhimuriuum, Shigella and Meningococcal B. The antigens (at least 2 antigens) are linked to  capsular saccharides through bifunctional linkers. The nOMVs are extracted by a non-detergent extraction. WO however, teaches the linkage of antigens to internal saccharides (Abstract,  pages 1, 4-6, 9, 12 and claims).
	The teachings of Mathias which teaches the linkage of the terminal saccharides using various bifunctional linkers have been discussed above.
	In essence, the prior art indicates that any saccharide in LPS could be linked to bifunctional linkers to antigen. To link the terminal saccharide unit in nOMVs with antigens in WO 2014 instead of internal saccharides with art known bifunctional linkers would have been obvious to one of ordinary skill in the art with a reasonable expectation since Matthias teaches that the external saccharides could be connected to antigens using bifunctional linkers.
	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive. Applicant argues that claims now recite N-hydroxysuccinimide bifunctional linkers and nOMV is from B. pertussis. This argument is not found to be persuasive since it would have been obvious to one of ordinary skill in the art that native outer membrane vesicle from any bacteria including B. pertussis could be used from the generic teachings of WO with a reasonable expectation of success. The Examiner sees no unexpected results by using B. pertussis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612